When the officer was crying the negro, a person made a bid. The defendant asked him if he was his enemy; that his object was to purchase the negro for the benefit of the debtor's wife; that, in consequence of the conversation aforesaid, the person desisted from bidding; that the value of the negro was, at the time $350, to which amount the said bidder would have bid. He was knocked off to the defendant at $150.01.
The defendant has, since the verdict, conveyed the negro to the wife of John Boon.
It was the object of the defendant, in speaking to the bidder as aforesaid, to prevent his further bidding, and to get the negro at an undervalue, and as low as possible, for the benefit of the debtor's wife, who had been abandoned by her husband and left in a destitute situation.
The said defendant Yellowly purchased from Robert Sherrod an open and unliquidated account of $9 against said John Boon, after the said John had left the State and removed to the State of Kentucky. Defendant engaged the constable to levy an attachment, grounded on the said account, on the said negro Jess, who was then a runaway and at the *Page 401 
defendant's house, which was accordingly done, and the negro sold (552) under it as aforesaid. During all these proceedings the said John Boon was out of the State, etc. The jury, under the direction of the court, found a verdict for the defendant.
We are all of opinion that there appears nothing to impeach the honesty of the defendant's title, but that he stands in the shoes of both a creditor and purchaser. The plaintiff's deed being fraudulent, cannot, therefore, have any effect.
The rule for a new trial discharged.